MEMORANDUM OF DECISION.
Robert Thayer appeals from a conviction of operating a motor vehicle without a license (29 M.R.S.A. § 530 (Supp.1987)) following a jury trial in the Superior Court (Franklin County). Because defendant has not provided us with a transcript of the trial of this cause, it is impossible for us to consider several of the issues he purports to raise on appeal. Defendant’s contention that he is not required to maintain a driver’s license in order to operate a motor vehicle, because of his claim of a special citizenship status, does not deserve discussion.
The entry is:
Judgment affirmed.
All concurring.